DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 27 JAN 2021.  The status of the claims is as follows:
Claims 1-10 and 12-18 are pending.
Claims 1 and 17 are amended.
Claim 11 is canceled.
The amendment to Claim 1 overcomes the previous rejections under 35 U.S.C. 112, which are hereby withdrawn.  The amendment to Claim 17 is typographical in nature and does not change the scope of the claim.

Allowable Subject Matter
Claims 1-10 and 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Examiner has not found a reference or combination of references which teach every limitation of Claim 1 as presented.  Examiner cites to the following references as indicative of the closest prior art in the application:
Hu (“Two-Dimensional Semiconductors Grown by Chemical Vapor Transport”, Hu et al, Angew. Chem. Int. Ed. 2017, 56, 1-6, of record in the 
Wang (“Controlled Synthesis of Two-Dimensional 1T-TiSe2 with Charge Density Wave Transition by Chemical Vapor Transport”, Wang et al, J. Am. Chem. Soc. 2016, 138, 16216-16219, of record in the application) discloses a method of forming transition metal dichalcogenides by chemical vapor transport, but uses e.g. titanium, selenium, and silver chloride powders as precursors (Page 16217) and is thus missing the crystalline metal chalcogenide precursor.
Ubaldini (“Improved chemical vapor transport growth of transition metal dichalcogenides”, Ubaldini et al, ICCGE-17, Warsaw 2013, of record in the application) discloses a method of forming transition metal dichalcogenides by chemical vapor transport, but uses e.g. molybdenum, selenium, and molybdenum chloride powders as precursors (Page 2) and is thus missing the crystalline metal chalcogenide precursor.
Li (“Halide-assisted atmospheric pressure growth of large WSe2 and WS2 monolayer crystals”, Li et al, Applied Materials Today 1 (2015) 60-66) discloses a method of forming transition metal dichalcogenides by chemical vapor transport, but uses e.g. metal oxide, metal halide, and chalcogen powders as precursors (Page 61) and is thus missing the crystalline metal chalcogenide precursor.
Beck ‘556 (U.S. PGPub 2012/0021556) teaches a deposition system used for depositing selenium-containing materials (e.g. PG 0023) but does not expressly teach the formation of transition metal dichalcogenides (PG 0007 
Pickett ‘568 (U.S. Patent 10,062,568, all relevant teachings supported in provisional application 62/336228) discloses a CVD method for fabricating two-dimensional materials (Title, Abstract).  This is inclusive of metal dichalcogenide layers (Abstract).  Pickett ‘568 teaches the use of metal diselenide bulk powders as precursor material (Column 4 Lines 56-57), but does not teach a halogen or halide material (Pickett ‘568 uses hydrogen selenide preferentially, Column 4 Line 66).
Examiner notes that none of the cited references that teach halogens or halides provide a teaching or suggestion that metal chalcogenide powders can suitably be used as reactants therewith to form metal chalcogenide layers by deposition.
Examiner notes that none of the cited references that teach metal chalcogenide powders as starting materials provide a teaching or suggestion that halogens or halides can suitably be used as reactants therewith to form metal chalcogenide layers by deposition.
As there is no independent teaching or suggestion absent the specification of the instant invention that the two separately claimed classes of materials can be suitably combined to deposit transition metal chalcogenide films, Examiner finds that Claims 1-10 and 12-18 comprise allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712